United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3043
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             Ricardo Barbosa-Huerta

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                  for the Western District of Missouri - Joplin
                                ____________

                          Submitted: February 7, 2014
                           Filed: February 11, 2014
                                [Unpublished]
                                ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

     Ricardo Barbosa-Huerta directly appeals the sentence the district court1
imposed after he pleaded guilty to an immigration offense. Counsel moves to

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is substantively unreasonable.

       Upon careful review, we conclude that Barbosa-Huerta’s within-Guidelines-
range sentence is not substantively unreasonable. See Gall v. United States, 552 U.S.
38, 51 (2007) (if sentence is within Guidelines range, appellate court may apply
presumption of reasonableness); United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (appellate review of sentencing decision). Having independently
reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Therefore, we affirm, and we grant counsel’s motion to
withdraw, subject to counsel informing appellant about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-